DETAILED ACTION
This Office Action is with regard to the most recent papers filed 12/17/2021.

Response to Arguments
On pages 8-9, Applicant addresses the priority of the instant application with regard to the producing of the MDU being based on…information defining a service contract…and…specified dependencies…”  However, in reviewing the cited passages, it is unclear where “specified dependencies” is provided in US 60/866,208.  Rather, the disclosure cited by Applicant appears to only address that the contents can be derived directly from their associated network service contract definitions, where the word “dependencies” does not appear in the cited passage or the prior filed applications.
On page 9, Applicant argues that as the control register contents are based on the control files, the NE actions would be based on the MDU contents.  However, while the register contents may be a copy of the control files, accessing the registers for the information is different from accessing the control files for the information, even if the end result is the same.  It is further noted that the term MDU (management data unit) provides a scope far broader than control file (as in the prior filed applications), where the full scope of MDU is not supported by the term “control file.”
On pages 9-10, Applicant addresses the terms that were addressed as lacking antecedent basis in the specification, where Applicant maps the terms in the claims to sections and/or terms in the specification.  However, an objection, such as this, is not specifically based on a lack of support, but instead is based on the terms not appearing in the specification.  For instance, while it is recognized that the Internet is a type of wide area network, the instant specification does not provide the term “wide area network.”  (See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  To correct such an issue, the specification may be amended to include the claim terminology in a way that does not introduce any 
On pages 10-14, Applicant addresses rejections under 35 USC 102/103 of the instant claims.  However, the claim rejections have been adjusted based on the amendments to require the management/monitoring modes, and stand rejected for the reasons below.
On page 14, Applicant addresses the rejection under 35 USC 112 4th paragraph, for failure to limit the parent claims, of claims 85 and 94.  Applicant argues, without addressing the rationale provided, that the instant claims further limit the parent claims as they recite additional features.  In the instant claims, it is recited that the contents impact “re-configuration of programmable hardware logic of the NE.”  It is first noted that a control register, itself, can be considered “programmable hardware logic.”  Second, the claim does not require that any re-configuration is actually performed, but instead that it is somehow impacted (if it occurs).  Third, the writing of the data itself can be considered a “re-configuration”, which is impacted by the content.  It is recommended that Applicant provide additional details, such as that the re-configuration occurs and what constitutes such re-configuration. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/782436, 15/912603, 14/931884, 14/038685, 11/566178, and 60/866208, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With regard to claim 79, the instant claim presents “the producing of the MDU is done automatically based at least in part on (i) information defining a service contract that the set of remote elements are deployed for and (ii) specified dependencies between contents of said information defining the service contract and corresponding values in the array of information fields in respective instances of the MDUs for configuring their respective remote element instances of said set,” where while support is present for the contents of the control files being derived from associated network service contract definitions (paragraphs 5-7 of 60/866208), the provisional application does not appear to provide a disclosure of “specified dependencies…,” where the term does not appear to be used in in the provisional application.  
Claims 79, 89, and 98 each refer to “a series of management data units (MDUs) each providing an array of information fields including a certain information field whose contents are used to indicate an action on part of a second one of the components,” where the instant specification and prior applications do not appear to refer to management data units, arrays of information fields, or fields.”  
Further, claims 79, 89, and 98 each refers to the “digital logic for processing one or more of the information fields in said MDUs, with said processing involving performing the action as indicated by the contents of the certain information field in a given one of said MDUs.”  However, the actions that are taken appear to be actions taken based on the contents of the registers, not based on the content of the MDUs (see, for example, paragraph [0029] of the instant specification.”).
Further, claims 82 and 94 refer to various impacts on ports, where ports do not appear to be mentioned in the prior applications;
Thus, claims 79-98 do not appear to be fully supported by any of the prior filed applications, and accordingly have an effective filing date of 11/12/2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant claims include many terms that are not supported in the specification, such as:
wide area network;
management data unit (MDU);
array of information fields;
information fields;
configuration mode;
management mode;
mode; and
port.
It is noted that the instant claims include many examples of language not supported by the instant specification, where the above is a non-exhaustive list.  Applicant should ensure that the specification provides such antecedent basis for the claimed subject matter and terms.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-88 and 93-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 86-88 and 93-98, the instant claims present both a configuration mode (first instance in claim 98) and a monitoring mode (second instance in claim 98), where the configuration mode presents a different structure to the system (the first component comprises the computer system/subsystem) than the monitoring mode (the second component comprises the computer subsystem).  It is unclear where in the specification a switch between modes where the computer subsystem is switched between two different components with the different modes is disclosed (as written, the claims would require some sort of migration or other moving of the subsystem between the two components).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 79, the instant claim presents “wherein the system, at least at times, functions in the configuration mode.”  It is unclear at what times the system is in such a configuration mode.  For example, the claim presents details concerning the producing of the MDU, where “at times” may mean that this producing is not occurring at one of the times, and thus is never performed.  For purposes of prosecution, it is assumed that the system is in a configuration mode.
With regard to claim 86, the instant claim presents that “the system, at least at times, functions in the monitoring mode,” where, as with claim 79, it is unclear at what times such a monitoring mode is entered.
Claims 80-85 and 87-89 are rejected for similar reasons, as these claims depend from and/or include a similar recitation as claims 79 and/or 86.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 85 and 94 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claims 85 and 94 both present that the register contents impact re-configuration of programmable hardware logic of the NE, where the registers, themselves, are considered to be programmable hardware logic, and thus the data of such, as in parent claims 81 and 93, would always impact some programmable hardware logic.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For instance, amending claims 85 and 94 to clearly set forth the functionality of the programmable hardware logic to distinguish such from the registers would remedy the above issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 89-90 is/are rejected under 35 U.S.C. 102a as being anticipated by US 2004/0172412 (Files). 
With regard to claim 89, Files discloses a system for interaction among components, the system comprising:

a wide area network for transferring the series of MDUs from said first component over the network to said second component to maintain synchronization between respective management data contents held at said first and second components (Files: Figure 2 and Paragraph [0021].  The Internet or other wide area network is used for transmitting the data to synchronize the configuration of the element with the configuration of the database.); and 
at said second component, digital logic for processing one or more of the information fields in said MDUs, with said processing involving performing the action as indicated by the contents of the certain information field in a given one of said MDUs (Files: Paragraph [0033].  The configuration data causes the configuration actions to be performed.), 
wherein memories at each of said first and second components comprise respective segments for configuration data (CD) and status data (SD), and at least some of said MDUs include information segments corresponding to contents of the CD memory segments, while at least some of said MDUs include information segments corresponding to contents of the SD memory segments, at said first and second components (Files: Figures 2-3.  Lacking detail of the status data, the information on configurations can be both the status and the configuration data, where the current configuration would be the status of the element, where such information is used for verifications, audits, etc., and the configuration data is used for configuring.), 
wherein, in a monitoring mode of the system, in which the first component comprises its respective instance of a set of remote elements and the second component comprises a computer 
wherein the management data contents held at the computer system are accessible to a user of the system in order to enable the user to remotely manage one or more of said remote elements (Files: Figure 2 and Paragraph [0008].  A user can provide the configuration information, which is then used to configure the element.),
wherein the computer system further comprises a user interface configured to display, at least in part based on contents of the SD segments of said MDUs, status of defects at respective remote elements, including a summarized representation of whether any given one of the remote elements has one or more active defects, with such an active defect indicating a detection of an operational fault condition monitored at a respective remote element (Files: Paragraph [0038] and Figures 5-13.  Exceptions can be generated based on the information, where the user is given an interface for accessing the information of the system, including the exceptions that are created for further investigation.), and 
wherein the system, at least at times, functions in the monitoring mode (refa: Figure 3).

With regard to claim 90, Files teaches wherein at least one of (i) said producing of the series of MDUs, and (ii) said performing of the action as indicated by the contents of the certain information field is carried out by hardware logic (Files: Paragraph [0058]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 79-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Files in view of US 6,959,335 (Hayball).
With regard to claim 79, as best understood, Files discloses a system for interaction among components, the system comprising: 
at a first one of the components, digital logic for producing a series of management data units (MDUs) each providing an array of information fields including a certain information field whose contents are used to indicate an action on part of a second one of the components (Files: Figure 2 and Paragraph [0033].  Configuration information is stored in a first component (network database) which can then be provided to a second component (element) to configure the second component.); 
a wide area network for transferring the series of MDUs from said first component over the network to said second component to maintain synchronization between respective management data contents held at said first and second components (Files: Figure 2 and Paragraph [0021].  The Internet or other wide area network is used for transmitting the data to synchronize the configuration of the element with the configuration of the database.); and 
at said second component, digital logic for processing one or more of the information fields in said MDUs, with said processing involving performing the action as indicated by the contents of the certain information field in a given one of said MDUs (Files: Paragraph [0033].  The configuration data causes the configuration actions to be performed.), 

wherein, in a configuration mode of the system, in which the first component comprises a computer subsystem and the second component comprises its respective instance of a set of remote elements, the certain information field, based on whose contents the performing of the action at said respective remote element instance is done, is included within the CD segment of a respective instance of said MDUs (Files: Figure 2.  The configuration information is transmitted, which causes the configuration actions to be performed.), 
wherein the management data contents held at the computer system are accessible to a user of the system in order to enable the user to remotely manage one or more of said remote elements (Files: Figure 2 and Paragraph [0008].  A user can provide the configuration information, which is then used to configure the element.), and 
wherein, in the configuration mode of the system, the producing of the MDU is done automatically based at least in part on (i) information defining a service contract that the set of remote elements are deployed for (Files: Figure 2 and Paragraph [0055].  Files teaches that a customer may specify contract parameters, which then results in the configuration information being made.), and
wherein the system, at least at times, functions in the configuration mode (Files: Figure 2).


With regard to claim 80, Files teaches wherein at least one of (i) said producing of the series of MDUs, and (ii) said performing of the action as indicated by the contents of the certain information field is carried out by hardware logic (Files: Paragraph [0058]).

With regard to claim 81, Files fails to teach, but Official Notice is taken that it would have been well-known in the art to have, in the configuration mode of the system, the action by the respective remote element instance involves changing contents of a hardware logic control register of said remote element instance according to the certain information field, with said remote element instance referred to as a network element (NE) (More specifically, the use of hardware registers for the storage of information including configuration information, such as when the system is implemented in hardware (Files: Paragraph [0058]), was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize hardware registers for configuring the elements to enable the elements to maintain configuration information in hardware implementations in a known and efficient manner.

With regard to claim 82, Files fails to teach, but Official Notice is taken that it would have been well-known in the art to have the control register contents impact processing of data received on a port of the NE, transmission of data on a port of the NE, or connection of data between ports of the NE (more specifically, when providing configuration information (which is stored in the hardware registers, as in the rejection of claim 81), it was well-known in the art to have such configuration information impact processing, transmission, or connection of data of a network element.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have the control register contents impact processing, transmission, or connection of data between ports of the NE to allow for the configuration of a hardware NE’s network communications, thus ensuring that such communications are processed in accordance with the needs of the user.  As a note, the language “impact” does not provide how such impact is realized, where any impact would be sufficient, including if the impact is to generate traffic, such as by enabling features, or any other configurations that would have some effect on any communications of the device.

With regard to claim 83, Files fails to teach, but Official Notice is taken that it would have been well-known in the art to have the control register contents control whether a given defect detected at the NE causes an alarm (more specifically, configuring devices to report errors was well-known in the art.).  Accordingly, it would have been obvious to have the register contents control whether a given defect detected at the NE causes an alarm to allow the device to be configured to report errors or run in a silent mode, thus allowing the reporting (or lack thereof) to be performed according to the wishes of the user.

With regard to claim 84, Files fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of invention to have the control register contents impact re-booting of the NE (more specifically, when providing configuration information (which is stored in the hardware registers, as in the rejection of claim 81), it was well-known in the art to have such configuration information impact re-booting in some manner.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have the configuration information impact re-booting to allow for additional settings to be made with hardware devices.  As with claim 82, any impact on re-booting would be sufficient to teach the instant claim, whether the impact is by actively changing how the device re-boots (e.g. a well-known boot mode used to configure how a device starts up), enabling functionalities that would be started when the device boots up (to enable such functionalities to be added to the device), etc.

With regard to claim 85, the instant claim is similar to claim 81, and is rejected for similar reasons (more specifically, the writing of data into a register is considered to impact programmable hardware logic, as at least the hardware register is provided with the programming.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Files in view of US 2005/0108444 (Flauaus).
With regard to claim 91, Files fails to disclose expressly, but Flauaus teaches wherein, in the monitoring mode of the system, the action by the computer subsystem comprises updating a display of contents of the certain information field on the user interface of the computer subsystem (Flauaus: Figure 4 and Paragraph [0055].  Different may be retrieved for display, where such would retrieve the most recent values).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to update the display of the contents of the field to allow the user to view the most recent information, where without some form of updating, even if it is based on user requests, the user would be presented with out of date information.

With regard to claim 92, refa fails to disclose, but Flauaus teaches that, in the monitoring mode of the system, the action by the computer subsystem comprises generating an alarm notification concerning the respective remote element instance based on said remote element instance entering a state of it having one or more active monitored defects (Flauaus: Figure 4 and Paragraph [0055].  Alerts for items, including audits (such as those of refa), may be presented to the user.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide alarms when an element is determined to have a defect (such as based on an audit) to allow the user to correct the defect in a prompt manner.

Allowable Subject Matter
With regard to claims 86-88 and 93-98, Files fails to disclose the presence of two distinct modes (configuration/monitoring), where a same computer subsystem is moved from one component to another component.  If Applicant were to overcome the claim rejections applied to these claims while maintaining the two distinct modes with the computer subsystem being moved from one component to another component, these claims would be found to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444